

114 S2708 IS: Religious Persecution Relief Act
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2708IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the admission to the United States of up to 10,000 Syrian religious minorities as
			 refugees of special humanitarian concern in each of the fiscal years 2016
			 through 2020.
	
 1.Short titleThis Act may be cited as the Religious Persecution Relief Act. 2.United States refugee program processing priorities (a)Classification of Syrian religious minoritiesSyrian nationals who are religious minorities in their country of origin (as described in section 599D(b)(1)(D) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990) (Public Law 101–167; 8 U.S.C. 1157 note)—
 (1)shall be classified as refugees of special humanitarian concern; (2)shall be eligible for Priority 2 processing under the refugee resettlement priority system; and
 (3)may apply directly to the United States Refugee Admissions Program for admission to the United States.
 (b)Processing mechanismsThe Secretary of State, in consultation with the Secretary of Homeland Security, shall establish or use existing refugee processing mechanisms in countries in which individuals described in subsection (a) are residing to provide such individuals with the opportunity to apply and interview for admission to the United States as refugees.
 3.Annual refugee resettlement quotaSection 207(b) of the Immigration and Nationality Act (8 U.S.C. 1157(b)) is amended— (1)by striking If the President and inserting the following:
				
 (1)In generalIf the President; and (2)by adding at the end the following:
				
 (2)Syrian religious minoritiesIn addition to the number of refugees authorized to be admitted to the United States under paragraph (1) and subsection (a), there are authorized to be admitted up to 10,000 aliens described in section 599D(b)(1)(D) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167; 8 U.S.C. 1157 note) for each of the fiscal years 2016 through 2020..
 4.Establishment of new category of refugee of special humanitarian concernSection 599D of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167; 8 U.S.C. 1157 note) is amended—
 (1)in subsection (b)(1)— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (D)one or more categories of aliens who— (i)are or were nationals and residents of the Syrian Arab Republic;
 (ii)as members of a religious minority in Syria, share common characteristics that identify them as targets of persecution in that state on account of religion, creed, or ethnicity; and
 (iii)have been underrepresented in the United States refugee resettlement program during the 5-year period ending on September 30, 2015, when compared to their representation in the Syrian population as a whole.; and
 (2)in subsection (e)— (A)in paragraph (1), by striking Subsections (a) and (b) and inserting Except as provided in paragraph (4), subsections (a) and (b); and
 (B)by adding at the end the following:  (4)An alien described in subsection (b)(1)(D) may establish a well-founded fear of persecution under subsection (a) by asserting such fear in an application for admission as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) that is filed during the period beginning on the date of the enactment of this section and ending on September 30, 2020..